Title: From James Madison to Isaac Shelby, 12 August 1813
From: Madison, James
To: Shelby, Isaac



private
Dear Sir
Montpelier Aug. 12. 1813
I recd. your favor of the 18th. July a few days only before I left Washington, which was on the 9th. instant. If any doubt had ever existed of the patriotism or bravery of the Citizens of Kentucky, it would have been turned into an admiration of both by the tests to which the war has put them. Nor could any who are acquainted with your history and character, wish the military services of your fellow Citizens to be under better direction than yours. How far a call on you & them, according to the provision made by your Legislature, will take place, must depend on the wants of Genl. Harrison who will be regulated in his applications for succour by his own prospects on L. Erie, & by the operations on & below L. Ontario, which must have a considerable bearing on his. We do not despond tho’ we ought not to be too sanguine, that the effect of our naval preparations on the several Lakes, and the proper use of the forces assembled on & convenient to them, will soon relieve the distant militia & volunteers from much of the demands which the course of the war on our inland frontier has made on them. Should it happen otherwise it is consoling to know that such resorts exist as those of which your letter contains so favorable an example.
